04/24/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                Case Number: DA 19-0704


                                       DA 19-0704


JACOB SMITH,

           Petitioner and Appellant,

     v.                                                         ORDER

STATE OF MONTANA,

           Respondent and Appellee.



       Appellant Jacob Smith has filed a Motion for a 60-day Extension of Time within
which to file his opening brief.
      IT IS HEREBY ORDERED that motion is GRANTED. Appellant's brief shall be
filed on or before June 30, 2020.
       DATED this **day of April, 2020.
                                               For the Court,